Hemphill, Ch. J.
We are of opinion that there was error in dismissing the petition for certiorari. A good cause of action was disclosed. The horse of the plaintiff was sold to defendant by a minor son of plaintiff, fifteen or sixteen years of age, and still under parental control. It was proven that the plaintiff did not suffer his son to trade in his property ; that the defendant knew he was a minor, and that plaintiff did not allow him to sell or dispose of his property. It was proven that the plaintiff had never seen or received the yoke of oxen, the consideration for the sale of the horse, but that they were immediately driven off by a brother of the defendant’s into another county.
The defendant alleges that the Justice gave judgment on the facts recited in his petition, and if so it was not founded on the law or the evidence.
The judgment dismissing the petition for certiorari is reversed and the cause remanded for a new trial.
Reversed and remanded.